417 F.2d 636
UNITED STATES of America, Appellee,v.Billy Austin BRYANT, Appellant.
No. 13453.
United States Court of Appeals Fourth Circuit.
Argued Nov. 4, 1969.Decided Nov. 13, 1969.

Gerald E. Williams, Arlington, Va., for appellant.
Brian P. Gettings, U.S. Atty., and Alfred D. Swersky, Asst. U.S. Atty., for appellee.
Before BRYAN and BUTZNER, Circuit Judges, and WIDENER, District Judge.
PER CURIAM:


1
To set aside his conviction of escape from the District of Columbia Reformatory at Lorton, Virginia, in violation of 18 U.S.C. 751(a), Billy Austin Bryant assigns error to the trial court's reception at trial of a prosecution witness' answer on cross-examination.  Assuming the ruling was erroneous, it was harmless.  Certainly it does not justify reversal of the conviction, which is supported by copious evidence.  Rule 52(a) F.R.Crim.P.


2
Affirmed.